Beck, J.
1. All the questions of law involved in this ease are controlled by the decision in the case of Sowell v. State, 126 Ga. 105.
2. While there was sufficient evidence in the case to support a finding that the defendants were guilty of an illegal sale within the statute of limitations, the evidence did not sufficiently show whether the date of the sale was prior to the finding of the indictment or subsequent thereto, and a new trial must be granted.

Judgment reversed.


All the Justices concur, except Wish, O. J., absent.